 WORTHINGTON CHEVROLETWorthington Chevrolet, Inc. and Teamsters Profes-sional, Public, Medical, Automotive & Miscella-neous Employees, Local Union No. 165, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 20-RC-1557824 July 1984DECISION AND DIRECTION OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a petition filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Philip Mounger. Followingthe hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, and by direc-tion of the Regional Director for Region 20, thiscase was transferred to the Board for decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed. A brief was filed by the Employer.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The Employer is engaged in the retail sale andservice of automobiles at its facility in Sacramento,California. The Employer's operation includesthree separate departments in service, sales, andbusiness, which are separately supervised. There isalso separate supervision for each subdepartment.The service department is comprised of four subde-partments of mechanical, parts, and reconditioningand body shop. The mechanical subdepartmentperforms engine work on cars and includes 2 serv-ice writers, 1 dispatcher, 13 mechanics, I cashier, 1warranty clerk, and I lot person. The parts subde-partment sells parts to the public and providesthem for the Employer's own use. It includes fourparts countermen, one shipping and receivingclerk, and one parts driver. The reconditioningsubdepartment prepares new and used cars for saleand does buffing detail work and car washing. It271 NLRB No. 64includes three detailers and one car washer. Thebody shop subdepartment performs body repairs oncars and includes one assistant body shop manager,four bodymen, one painter, one used-car bodyman,and one used-car painter. The sales department in-cludes six lot persons and various salespersons andmanagers. The service manager is in overall chargeof the mechanical department, the parts depart-ment, the reconditioning department and bodyshop department, and the sales department. The su-pervisors of each of these departments report di-rectly to the service manager who reports to thegeneral manager.The Petitioner seeks a unit of unskilled employ-ees including the lot persons in the sales depart-ment, the lot person in the mechanical subdepart-ment, the detailers and car washers in the recondi-tioning subdepartment, and the porters and car run-ners. The Petitioner contends that a unit of un-skilled employees is appropriate since these em-ployees, although separately supervised, have incommon that their functions are unskilled. The em-ployees move and wash cars, they have a commonline of promotion to the reconditioning subdepart-ment, and industry practice in the Sacramento areamakes such a unit appropriate. The Employer con-tends that only a unit of all service department em-ployees and lot persons employed in the sales de-partment is appropriate.The record shows that prior to 1966 the Team-sters and the Machinists' had acted as joint repre-sentative in a multiemployer unit which includedall employees employed in the service departmentsof the automobile dealerships in the unit. Althoughthe unit was created prior to 1949 and includedmost of the union dealerships in the area, this Em-ployer was never a part of the multiemployer unit.Pursuant to an agreement in 1966 between the em-ployers and unions in the multiemployer unit, theunit was divided and each union negotiated a sepa-rate agreement.The Teamsters represented automotive mainte-nance specialists2who perform routine mainte-nance such as lubrication and changing oil; combi-nation persons who wash, polish, and performdetail work;3miscellaneous help who pick up, de-liver, unload, and park cars, and perform groundsmaintenance work; and recreational vehicle em-ployees who operate tow trucks in addition todriving work covered by the other contract classi-' A representative of Machinists and Aerospace Workers District 190appeared at the hearing but did not intervene.2 The Petitioner does not seek to represent maintenance specialists heresince that work is performed by the Employer's mechanics.a These employees make necessary adjustments and repairs to carsduring the warranty period DECISIONS OF NATIONAL LABOR RELATIONS BOARDfications.4The Machinists included in their con-tract the remaining job classifications. There wasan exception inasmuch as the Teamsters represent-ed the parts department employees at 3 of the ap-proximately 25 car dealerships ostensibly becauseof past practice at those dealerships. The Teamstersand the Machinists became parties to an agreementdividing up job classifications between them inearly 1970. The multiemployer unit disbanded andindividual contracts were negotiated in 1981.The Employer's premises consist of two build-ings including service stalls. Employees in the me-chanical, parts, and reconditioning and body shopdepartments work the same hours and days of theweek in the same general area and punch the sametimeclock. The six lot persons in the sales depart-ment work in the showroom and on the used-carlot most of the time.5All employees of the Employer receive the samevacations, holidays, group insurance, and otherbenefits. Employees in the sales department includ-ing the six lot persons whom the Petitioner seeks toinclude in the unit work different days and hoursbecause the sales department is open differenthours from the service and parts departments.There are approximately 11 employees in theunit claimed to be appropriate by the Petitionerand approximately 43 employees in the unitclaimed to be appropriate by the Employer.The record shows that there has been some in-dustry practice in which the Teamsters has been aparty to a multiemployer unit which covered someof the employees sought by the Petitioner. ThisEmployer commenced its operations in May 1982and was never a part of such multiemployer bar-gaining. There is no bargaining history as to thisEmployer.4 This Employer apparently employs no recreational or tow truck em-ployees.5 Both the Petitioner and the Employer agree that the six lot personsin the sales department should be included in any unit found appropriate.Where as here all employees in the service andparts department of an automobile sales and serviceestablishment perform functions related to the serv-ice and repair of automobiles, the Board has longheld that a unit of all employees in the service de-partment is appropriate.6The record shows that there is no clear line ofdemarcation between the classifications the Peti-tioner seeks to include in the unit and those itwould exclude and that their work tasks overlap.Based on our review of the record and in ac-cordance with the agreement of the parties that thesix lot persons in the sales department should be in-cluded in any unit found appropriate, we find thatthe following employees constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All employees in the service department in-cluding lot persons in the sales department ofthe Employer's automobile sales and serviceagency in Sacramento, California, excludingall other employees, guards and supervisors asdefined in the Act.7[Direction of Election omitted from publication.]I W R. Shadoff, 154 NLRB 992 (1965); Austin Ford, Inc., 136 NLRB1398 (1962).7 The parties stipulated and we find that Cal Schlict, general manager;Roy Banaster, service manager; George Burrows, general sales manager;Lenn Mortinson, shop foreman; Mike Anderson, parts manager; RandyYount reconditioning manager; Don Wilbourne, body shop manager;Tom Cate, new-car manager; and Bob Sofie, used-car manager are super-visors as defined in Sec. 2(11) of the Act.The Teamsters stated at the hearing that it was willing to participate inan election in a unit broader than that which it sought. As the unit foundappropriate herein is larger than that sought by the Petitioner, the Re-gional Director is instructed not to proceed with the election until heshall have determined that the Petitioner has made an adequate showingof interest among the employees in the appropriate unit who are eligibleto vote in the election. In the event the Petitioner does not wish to pro-ceed to an election for such a unit, we shall permit it to withdraw itspetition upon notice to the Regional Director within 10 days from thedate of issuance of this Decision and shall thereupon vacate the Directionof Election.366